IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  July 22, 2015 Session

              BARBARA A. MILLER v. MYRON B. MCCLARY, II

                   Appeal from the Circuit Court for Blount County
                      No. L13037 David Reed Duggan, Judge


                  No. E2015-01027-COA-R3-CV – Filed July 22, 2015



The final order from which the pro se appellant seeks to appeal was entered on April 20,
2015. The Notice of Appeal was not filed until May 22, 2015, more than thirty (30) days
from the date of entry of the final order. The appellees have filed a joint motion to dismiss
this appeal based upon the untimely filing of the Notice of Appeal. Because the Notice of
Appeal was not timely filed, we have no jurisdiction to consider this appeal and grant the
motion to dismiss.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


JOHN W. MCCLARTY, J., CHARLES D. SUSANO, JR., C.J., AND THOMAS R. FRIERSON, II, J.

Myron B. McClary, II, Knoxville, Tennessee, appellant, pro se.

John K. King, Knoxville, Tennessee, for the appellee, Barbara A. Miller.

Jerry M. Martin, Knoxville, Tennessee, for the appellee, Allstate Insurance Company.
                                 MEMORANDUM OPINION1

       A notice of appeal must Abe filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from.@ Tenn. R. App. P. 4(a).
 AThe thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.@ Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). The appellant has filed no
response to the appellees= motion to dismiss and the Trial Court Clerk has confirmed that the
date of entry of the final order was April 20, 2015.

       Because the Notice of Appeal in this case was not timely filed, we lack jurisdiction to
consider this appeal. The motion to dismiss is granted and this appeal is dismissed. Costs on
appeal are taxed to the appellant, for which execution may issue if necessary.




                                                                          PER CURIAM




       1
        Rule 10 of the Rules of the Court of Appeals provides as follows:

               This Court, with the concurrence of all judges participating in the case, may
               affirm, reverse or modify the actions of the trial court by memorandum
               opinion when a formal opinion would have no precedential value. When a
               case is decided by memorandum opinion it shall be designated
               AMEMORANDUM OPINION,@ shall not be published, and shall not be
               cited or relied on for any reason in any unrelated case.